Citation Nr: 0924603	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO granted the Veteran's 
claim for service connection for hemorrhoids and assigned an 
initial noncompensable (i.e., zero percent) disability rating 
retroactively effective from September 9, 2003.  Another RO 
decision only a few months later, in February 2004, confirmed 
this initial rating.  His appeal is for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

In August 2007 the Board affirmed the RO's decision and 
continued the initial, noncompensable disability rating for 
the Veteran's hemorrhoids.  In response, he appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, granting a joint motion, the Court 
vacated the Board's decision and remanded this case to the 
Board for further development and readjudication in 
compliance with directives specified in the joint motion.

To comply with the Court's order, the Board remanded this 
case to the RO, via the Appeals Management Center (AMC), in 
August 2008.  The AMC completed the additional development 
and issued a supplemental statement of the case (SSOC) 
in April 2009 continuing to deny a higher initial rating for 
the hemorrhoids.  So this case is once again before the 
Board.


FINDING OF FACT

The Veteran's hemorrhoids are mild, causing only occasional 
rectal bleeding and infrequent itching and burning; they are 
not large, thrombotic, or irreducible with excessive 
redundant tissue, nor is there persistent bleeding with 
secondary anemia or fissures.


CONCLUSION OF LAW

The criteria are not met for an initial compensable 
disability rating for hemorrhoids. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.14, 4.114, 
Diagnostic Code (DC) 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, the Veteran has not alleged 
any prejudicial error in the timing or content of the VCAA 
notice provided (or not provided).  Letters satisfying the 
notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) were sent to him in September 2003 
and October 2008.  The first letter of September 2003 was 
sent prior to the initial adjudication of his claim in 
October 2003, the preferred sequence.  That letter informed 
him of the evidence required to substantiate his underlying 
claim for service connection, since his claim initially arose 
in that context.  And after his claim for service connection 
was granted, from which he appealed the assignment of the 
initial noncompensable rating, the October 2008 letter 
informed him of the evidence required concerning this 
downstream issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (indicating that in cases, as here, where the 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service connection 
- and this claim since has been granted and he has appealed 
a downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The RO and AMC, on remand, obtained all pertinent records 
that he and his representative identified, including VA 
outpatient treatment records dated from 2004 to 2007.  The 
Veteran was also afforded several VA compensation 
examinations to assess the severity of his service-connected 
hemorrhoids.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In light of this development, the Board is satisfied 
the RO and AMC have substantially complied with the August 
2008 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). 
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran was treated for hemorrhoids in 1977 while on 
active duty.  He also received treatment for internal 
hemorrhoids in 2002 and 2003.  In September 2003, he filed a 
claim for service connection for hemorrhoids.  In October 
2003, the RO granted service connection and assigned a 
noncompensable disability rating for hemorrhoids, effective 
from the date it had received his claim in September 2003.  
The Veteran appealed that decision by requesting a higher 
initial rating for this disability.  See Fenderson, 12 Vet. 
App. at 125-26 (indicating in this circumstance that the 
Board must consider whether to "stage" his rating, that is, 
assign separate ratings for separate periods when his 
disability may have been more severe than at others).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Hemorrhoids are evaluated under DC 7336.  This diagnostic 
code provides a noncompensable rating for mild or moderate 
hemorrhoids; a 10 percent rating where there is evidence of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences; and a 
20 percent rating where there is persistent bleeding and 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
DC 7336.

Applying the above criteria to the facts of this case, the 
Board finds no basis to grant a compensable disability rating 
for the Veteran's hemorrhoids at any time since the initial 
grant of service connection.  The evidence for consideration 
includes two VA examination reports, VA outpatient treatment 
records, and private treatment records, none of which shows 
the Veteran's hemorrhoids meet the requirements for a 
compensable disability rating under DC 7336 since the initial 
grant of service connection.  

C.P., M.D., treated the Veteran's hemorrhoids from 2002 to 
2003.  Records dated in January and February 2002 note the 
Veteran's complaints of bloody stools. Anoscopies revealed 
internal hemorrhoids, for which suppository medication was 
prescribed.  Dr. C.P. also submitted a January 2004 statement 
in which he indicated that he had treated the Veteran for 
rectal bleeding in November 2003, and that an anoscopy again 
confirmed the presence of internal hemorrhoids.  Since none 
of these records mentions that the Veteran's hemorrhoids are 
large or thrombotic, or irreducible, with excessive redundant 
tissue and evidencing frequent recurrences, they do not 
support the claim for a compensable rating under DC 7336.  

The two VA examination reports also provide evidence against 
the Veteran's claim.  During the first examination, in 
November 2004, the Veteran complained of frequent bowel 
movements and mild bleeding approximately once a month, as 
well as infrequent burning and itching.  He reported no 
history of fissures, fistulas, or thrombosed, external 
hemorrhoids.  He denied difficulty controlling the anal 
sphincter or fecal incontinence.  A physical examination 
revealed that his anus appeared normal with no hemorrhoids or 
hemorrhoidal tags.  In terms of a diagnosis, the VA examiner 
stated the Veteran complained of episodic bleeding, but that 
physical examination revealed no evidence of hemorrhoids or 
hemorrhoidal tags.  Since no hemorrhoids were seen, this 
examination report does not support the Veteran's claim.

The second VA examination, in February 2009, also does not 
support the Veteran's claim for a compensable disability 
rating for his hemorrhoids.  The Veteran reported that the 
suppositories to treat his hemorrhoids had worked well, and 
that he had not had any bleeding or flare-ups during the last 
year.  A physical examination revealed a small, non-
inflammed, not-very-enlarged hemorrhoid at the 5 o'clock 
position.  The examiner provided the following diagnosis:  
"Hemorrhoids by history, appear to be external in 
description and presence, has not flared in a year, 
previously treated with soaks in the military and topical 
agent and more recently around four years ago some 
suppositories.  He states that he does have suppositories at 
home but has not had to use them as he has not had a flare at 
least in the last year."  Thus, since this report shows only 
the possibility of a small hemorrhoid, which is not shown to 
be large or thrombotic, it provides additional evidence 
against the claim for a compensable disability rating under 
DC 7336. 

The Board also has reviewed VA treatment records dated from 
2004 to 2007, none of which shows any evidence of a large or 
thrombotic hemorrhoid, irreducible, with excessive redundant 
tissue, as required for a compensable rating under DC 7336.  
Although several entries dated in 2005 note the Veteran's 
complaints of occasional rectal bleeding, an FOBT [fecal 
occult blood test] was negative, with no evidence of any 
persistent bleeding, anemia, or large hemorrhoids.  Thus, 
none of these records supports his claim for a compensable 
disability rating for hemorrhoids. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a an initial compensable disability rating 
for hemorrhoids.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A.        § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

The Board also finds that the schedular noncompensable rating 
assigned for the Veteran's hemorrhoids is not inadequate, 
such that the claim should be referred to the Under Secretary 
for Benefits or to the Director of Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  See, too, Thun v. Peake, 22 Vet. 
App. 111 (2008).  There is no indication the hemorrhoids have 
caused marked interference with employment - meaning above 
and beyond that contemplated by the schedular rating 
assigned, or that they have required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.


ORDER

The claim for an initial compensable disability rating for 
hemorrhoids is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


